DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim at line 11 recites “the top section and the intermediate section” however, it is believed the claim should recite “a top section and an intermediate section” (emphasis added) so as to avoid a 112 lack of antecedent basis issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 9-10, and 12-13(a)(1) as being anticipated by Byers et al (US Patent 8388521B2).
Byers discloses a wire lock assembly for an access port of an elongate medical tube (integrated locking device with active sealing, Fig. 1-4B).  Specifically in regards to claim 1, Byers discloses a body (body of 130) having an exterior surface, an interior surface (surface of 130 that holds 144,146), and a central opening (opening through which 144,146 is held) disposed there through (Fig. 3-4; and Col. 5 lines 9-41).  An attachment mechanism (136) disposed through the exterior surface of the body (body of 130), the attachment mechanism (136) having an open end (end of 136 shown in Fig. 4A) (Fig. 4-4A; and Col. 5 lines 30-41).  At least one notch (see Fig. 1 below) arranged on the body (body of 130); and at least one seal (144 having 146) supported within the interior surface of the body (body of 130) in communication with the central opening (As can be seen in Fig. 4-4B, the seal 144 resides within the chuck 140 and has flaps 146 that act as seals sealing a guidewire or catheter that can be passed there through.  Byers recites wherein the seal 144 can include one or more flaps 146, two shown in Fig. 4. In addition, Fig. 1 below demonstrates a notch formed between two curved upper surfaces of the chuck 140 that are in direct connection with the central opening that holds seal 144.) (Fig. 4-4B; and Col. 6 lines 3-39).  The seal (144 having 146) comprising a passageway there through (passageway in 144 having 146), and wherein the interior surface of the body (interior of 130 housing 144) defines a non-linear pathway for securing one or more medical devices (guidewire or catheter) (The chuck 140 has a nonlinear channel there thorough that houses seal 144, and seal 144 has a nonlinear pathway through which the guidewire can pass.) (Fig. 4-4B; and Col. 6 lines 3-39 and Col. 7 lines 3-26). The non-linear pathway (pathway through 140 and 144) defined by a plurality of bends positioned to distribute a force applied to at least one of the one or more medical devices (guidewire or catheter) secured within the non-linear pathway such that the at least one or the one or more medical devices (guidewire or catheter) is automatically locked in position, 



    PNG
    media_image1.png
    620
    574
    media_image1.png
    Greyscale

Figure 1: Byers demonstrating the notch.

In regards to claim 2, Byers discloses wherein the one or more medical devices comprises a wire guide (Col. 7 lines 3-13).
In regards to claim 4, Byers discloses wherein the one or more medical devices are locked in place by a sliding motion in which the one or more medical device assumes the non-linear pathway by bending (If the guidewire were to be passed through seal 144 which has a nonlinear pathway and is held in place by means of flaps 146 which act as seals as it passes through the cap into channel 16 in the endoscope the wire would bend to match the path of the seal.) (Fig. 1 and 4-4B; and Col. 6 lines 3-46 and Col. 7 lines 3-26).
In regards to claim 5, Byers discloses wherein the at least one notch is positioned in the non-linear pathway (In addition, Fig. 1 above shows the notch formed between two curved upper surfaces of the chuck 140 that are in direct connection with the central opening that holds seal 144. The chuck 140 has a nonlinear channel there thorough that houses seal 144, and seal 144 has a nonlinear pathway through which the guidewire can simultaneously pass through the seal and the chuck.) (Fig. 1 above).
In regards to claim 7, Byers discloses at least one slot (145) for engaging an end of an elongate medical device (guidewire and catheter) (The locking members 143 are attached to the body of cap 130 and are used to secure the guidewire or catheter when placed within the cap 130 by use of the slots 145.) (Fig. 4-4B; and Col. 7 lines 3-26).
In regards to claim 9, Byers discloses wherein the body (body of 130) comprises a top section (portion of 140 extending above 138), an intermediate section (138), and a bottom section (136) (Fig. 3-4B).
In regards to claim 10, Byers discloses wherein the non-linear pathway (pathway through 140 and 144) is formed between the top and intermediate sections (portion of 140 extending 
In regards to claim 12, Byers discloses wherein the elongate medical tube is selected an endoscope (Byers in Fig. 1 shows a cap in use with an endoscope.) (Fig. 1; and Col. 1 lines 29-33, 46-49, and Col. 4 lines 3-21).
In regards to claim 13, Byers discloses wherein the wire lock assembly (130) further comprises one or more seals (146) (Byers recites wherein the seal 144 can include one or more flaps 146 that act as seals to secure the guidewire in place.) (Fig. 4-4B; and Col. 6 lines 3-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers.
Byers as disclosed above recites a wire lock assembly having a body with an internal and external surfaces and a central opening, an attachment mechanism, at least one notch on the body of the assembly, a seal, and a non-linear pathway through the body of the device.  However, the embodiment of Byers shown in Fig. 3-4B is silent as to the attachment mechanism having a ramp and a securing mechanism positioned distal to the ramp, or wherein the wire lock assembly tail lock passages disposed through the body transverse to the central opening.
Byers in an embodiment shown in Fig. 5A-5D, discloses in regards to claim 6 a wire lock assembly (2330) having an attachment mechanism (2336) comprises a ramp (2339a,2339b) and a securing mechanism (2337a,2337b) positioned distal to the ramp (2339a,2339b) (Fig. 5A-5C; and Col. 7 lines 40-53).  In regards to claim 14, Byers in the embodiment shown in Fig. 5A-5D discloses wherein the wire lock assembly (2330) includes one or more tail lock passages (2343a,2343b) disposed through the body transverse to the central opening (2332), the one or more tail lock passages (2343a,2343b) comprising an angled interior surface (Fig. 5A and 5C; and Col. 7 lines 27-39).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wire lock assembly (130) of Byers shown in embodiment shown in Fig. 3-4B so that the attachment mechanism has a ramp and a securing mechanism positioned distal to the ramp, and tail lock passages disposed through the body transverse to the central opening as shown in the embodiment shown in Fig. 5A-5D in order to have a means to aid in guiding the device onto place on the endoscope and allow for it to be securely attached (Col. 7 lines 42-51), and to have an integrated means of locking or securing the guidewire or catheter in place (Col. 7 lines 35-38).

In regards to claim 16, Byers in the embodiment shown in Fig. 3-4B discloses a wire lock assembly for an access port of an elongate medical tube (integrated locking device with active sealing).  Specifically, Byers discloses a body (body of 130) having an exterior surface, an interior surface (surface of 130 that holds 144,146), and a central opening (opening through which 144,146 is held) disposed there through (Fig. 3-4; and Col. 5 lines 9-41).  An attachment mechanism (136) disposed through the exterior surface of the body (body of 130), the attachment mechanism (136) having an open end (end of 136 shown in Fig. 4A) (Fig. 4-4A; and Col. 5 lines 
Byers in an embodiment shown in Fig. 5A-5D, discloses in regards to claim 16, discloses wherein the wire lock assembly (2330) includes one or more tail lock passages (2343a,2343b) disposed through the body transverse to the central opening (2332), the one or more tail lock passages (2343a,2343b) comprising an angled interior surface (Fig. 5A and 5C; and Col. 7 lines 27-39).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wire lock assembly (130) of Byers shown in embodiment shown in Fig. 3-4B so that body has tail lock passages disposed through the body transverse to the central opening as shown in the embodiment shown in Fig. 5A-5D in order to have an integrated means of locking or securing the guidewire or catheter in place (Col. 7 lines 35-38).
In regards to claim 17, Byers (embodiment shown in Fig. 3-4B) discloses wherein the one or more medical devices comprises a wire guide (Col. 7 lines 3-13).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byer in view of Rucker et al (US Patent Pub. 20060195117A1).
Byers as disclosed above recites a wire lock assembly having a body with an internal and external surfaces and a central opening, an attachment mechanism, at least one notch on the body of the assembly, a seal, and a non-linear pathway through the body of the device.  However, the Byers is silent as to the non-linear pathway having a snap-fit mechanism.
Rucker discloses a wire lock assembly for an access port of an elongate medical tube (wire guide holder with wire guide deflector, Fig. 34).  Specifically in regards to claim 8, Rucker discloses wherein one or more snap-fit mechanism are positioned within the non-linear pathway (Rucker recites wherein the passageway 170 has pads 179 that narrow the passageway 170 to grip wire 134.  This meets the limitation of a snap-fit since the pads 179 are displaced apart when the wire 134 is inserted there through which causes the pads 179 to tightly then grip the wire 134.) (Fig. 34; and Page 8 Para. [0103]).  It would have been obvious at the time the invention was filed to modify the non-linear pathway of Byers to have pads (179) as disclosed in the Rucker in order to have another means by which to frictionally engage the wire.

Response to Arguments
Applicant’s amendments and arguments filed on 2/12/21 have overcome the previous 112 rejection of claim 13 which is withdrawn.
Applicant’s arguments filed on 2/12/21 with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775